DETAILED ACTION
This office action is in response to the amendment filed on 04/28/2022. Claims 1, 4, 8, 11, 15, and 18 have been amended and claims 3, 10, and 17 have been cancelled. Claims 1-2, 4-9, 11-16 and 18-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to determining when a sensor is dirty or is otherwise polluted and needs cleaning.
Prior art:
May (US 2014/0232869)

	The closest prior art May, paragraph 5 discloses the vision system may process image data captured by two cameras at the vehicle with overlapping fields of view, and responsive to detection of one or more spots (at the overlapping regions) in one of the camera's image data and not in the other camera's image data, the vision system determines that the detected spot or spots are indicative of dirt at the lens of the one camera; abstract and claim 6 discloses comprising a second camera disposed at the equipped vehicle and having a field of view that at least partially overlaps the field of view of said camera, wherein said second camera is operable to capture image data representative of a scene occurring in the field of view of said second camera.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determine a number of objects detected within the shared field of view using the first sensor information, and determine a number of objects detected within the shared field of view using the second sensor information… determine that one of the first sensor and the second sensor needs cleaning when there is a difference between the number of objects detected within the shared field of view using the first sensor information and the number of objects detected within the shared field of view using the second sensor information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-2, 4-9, 11-16 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481